                                                                                          Fll I:O
                           IN THE UNITED STATES DISTRICT COURT                       ilHARLCTTE, NC
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION                                 JAN 2 1 2020
                                                                                  US DISTRICT COURT
                                                                                WESTERN DISTRICT OF NC

 UNITED STATES OF AMERICA                            )
                                                     )         CONSENT ORDER AND
       v.                                            )       TUDGMENT oF FoRFEITURE
                                                     )        pENDTNG RULE 32.2(c)(z)
 (l)   CHARLES LEON LAMB                             )



        BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

            1. The following property is forfeited to the United States pursuant to 18 U.S.C. g
924,21U.S.C. $ 853 and/or 28 U.S.C. $ 2461(c), provided, however, that forfeiture of specific
assets is subject to any and all third party petitions under 21 U.S.C. $ 853(n), pending final
adjudication herein:

            A forfeiture money judgment in the amount of $30,700, such amount constituting the
            proceeds that Defendant personally obtained as a result of the offense/s to which
            Defendant has pled guilty. Defendant stipulates that the Government may satisfy the
            money judgment via forfeiture of proceeds and/or substitute property as defined in
            21 U.S.C. $ 853(p). For purposes of forfeiture under Section 853(p), Defendant
            stipulates that, as a result of acts or omissions of Defendant, one or more provisions
            of Section 853(pXl)(A)-(E) are satisfied.

            One Ruger, Model LC9, 9 mm pistol, serial number 324-78322, seized on or about
            April 11,2019, during the investigation;

            One Remington, Model 1100, 12 gauge shotgun, serial number M380101V, seized on
            or about October 17,2019 during the investigation;

            One Dikar, Model 50, .50 caliber rifle, serial number 61-13-004798-03, seized on or
            about October 17,2019 during the investigation;

            One Mossberg, Model 500, .12 caliber shotgun, serial number T058412, seized on or
            about October 17,2019 during the investigation;

            One Remington Fieldmaster, Model 572 shotgun, obliterated serial number, seized
            on or about October 17,,2019 during the investigation; and
        One Beeeman sportsman RS2 Series,4.5 caliber pellet gun, serial number 111010780'
        seized on or about October 17,,2019 during the investigation.

        2.      The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody ofthe above specific asset(s).


        3.       If
                  and to the extent required by Fed. R. Crim. P. 32.2(b)(6),21 U.S.C. $ 853(n),
and/or other applicable law, the United States shall publish notice and provide direct wdtten notice
of forfeiture.

        4.     A forleiture moneyjudgment shall be included in the defendant's sentence, and the
United States may take steps to collect the judgment from any property ofthe defendant, provided,
the value of any forfeited specific assets shall be credited toward satisfaction of this money
judgment upon liquidation.


        5.      Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication ol notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

        6.       Pursuant to Fed. R. Crim. P. 32.2(bX3), upon entry    ofthis order,   the United States
Attomey's Office is authorized to conduct any discovery needed to identifo, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

        7.      As to any specific assets, following the Court's disposition of alI timely petitions,
a final order of forfeiture shall be entered. Ifno third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose ofthe property according to law.


        The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant's crime(s) herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to l8
U.S.C. $ 924,21 U.S.C. $ 853 and/or 28 U.S.C. $ 2461(c). The Defendant hereby waives the
requirements ofFed. R. Crim. P. 12.2 and 43(a) regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation ofthe forfeiture in the
judgment against Defendant. Ifthe Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property. Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
 consents to destruction by federal, state, or local law enforcement authorities upon such legal
process as they, in their sole discretion deem to legally sufficient, and waives any and all right to
further notice of such process or such destruction.

R. ANDREW MURRAY
LINITED STATES ATTORNEY


  {:Ae
ERIK LTNDAHL                                          CHARLES LEON LAMB
Assistant United States Attorney                      Defendant




                                                              AMES, ESQ.




Signed this the   2l't day of January, 2020.
